DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cortes Et al US 2016/0133154(hereinafter Cortes), Thudor Et al EP 3136394 (hereinafter Thudor)  in view of Lee US 2006/0224940.

 	Regarding claim1, Cortes teaches  a method of playing video contents that include language information comprising either or both of spoken voices in at least first and second languages and subtitles in at least the first and second languages, the spoken voices and subtitles being played together with images, the method comprising: dividing the video contents into a plurality of divided scenes, each of the divided scenes including one or two consecutive displays of subtitles([0010], dividing the motion picture playing time into plurality of  chapters, scenes); wherein the method allows a user to select selected scenes of the divided scenes but does not teach and Thudor teaches  playing each of the selected, scenes ([0039-0040], determine the number of times the video program  played back with the first language, fig.2 step 205-210 ); and (ii)    then by a second predetermined number of times selected by the user, in the other of the first and second languages, together with the images([0045], the processor playback the video program with the second language  different than the first language  if the determined first number is greater than the threshold, fig. 2 step220).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to play back content using two different languages as in Thudor in order to facilitate language learning during a repeated playback of a video program ([0002]).
Both do not teach and Lee teaches dividing the video contents into a plurality of divided scenes including no spoken line-free parts that are free of spoken lines([0042], the system allow editor to cut away section where audio is silent and video just shows black).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention remove the silent portion of an audio/video  in order to  reduce resource use such as bandwidth and storage.

Regarding claim2, Cortes, Thudor in view of Lee teaches the method according to claim 1, further comprising: removing the spoken line-free parts from the video contents(Lee: 0042], the system allow editor to cut away section where audio is silent and video just shows black), wherein the divided scenes are obtained by dividing line parts that remain after removing the spoken line-free parts(Cortes:[0010], dividing the motion picture playing time into plurality of  chapters, scenes); and storing and importing, as a combined data structure, the images of each divided scene, and the language information that is played together with the images of, each divided scene, wherein each of the selected scenes is played after importing the data structure corresponding to the selected scene to be played([0036-0038], memory 30 stores the video image file data, [0053]metadata).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim3, Cortes, Thudor in view of Lee teaches the method according to claim 1, wherein, the divided scenes are created by sequentially importing data of the video contents without importing the spoken line-free parts (Thudor: [0020], [0033], [0056], receiving
/downloading audio/video, Lee: [0042], the system allow editor to cut away section where audio is silent and video just shows black). 
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim4, Cortes teaches the method according to claim. 1, wherein, in each of the divided scenes, the voices are played, in a language different from a language of the subtitles ([0010-0012], displaying the target language subtitle, fig. 3).

Regarding claim5, Cortes teaches the method according to claim 2, wherein, in each of the divided scenes, the voices are played in a language different from a language of ([0032-0033], motion picture(audio/video) plays with firs language while the subtitle displayed in first, second or both language) .

Regarding claim6, Cortes teaches the method according to claim 3, wherein, when the language information of the selected scene or scenes is played, a language of the voices thereof is different from a language of the subtitles thereof([0010-0012], displaying the target language subtitle, fig. 3).

 Regarding claim7 Cortes, Thudor in view of Lee teaches all the limitations claim1 above including  a video contents playing device configured to: import video contents that include language information comprising either or both of spoken voices in at least first and second languages, and subtitles in at least the first and second languages such that the spoken voices and subtitles axe played together with images (Cortes:[0026-0027], fig. 1, 3, [0010-0012]Thudor: [0020], [0033], [0056], receiving/downloading audio/video; Cortes:[0026-0027]).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim8, Cortes, Thudor in view of Lee teaches all the limitations of claim2 above  including import video contents that include language information comprising either or both of spoken voices in at least first and second languages, and subtitles in at least the first and second languages such that the spoken voices and subtitles are played together with images(Cortes:[0026-0027], fig. 1, 3, [0010-0012]Thudor: [0020], [0033], [0056], receiving/downloading audio/video; Cortes:[0026-0027]).
The motivation for combining the prior arts discussed in claim1 above.

 (Thudor: [0020], [0033], [0056], receiving/downloading audio/video; Cortes:[0026-0027]).
The motivation for combining the prior arts discussed in claim1 above.

Claim10 is rejected as described in claim4 above and Cortes further teaches import video contents that include language information comprising either or both of spoken voices in at least first and second languages, and subtitles in at least the first and second languages such that the spoken voices and subtitles are played together with images ([0010-0012], displaying the target language subtitle, fig. 3).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim11, Cortes, Thudor in view of Lee teaches all the limitations of claim5 above including a video contents playing device configured to: import video contents that include language information comprising either or both of spoken voices in at least first and second languages, and subtitles in at least the first and second languages such that the spoken voices and subtitles are played together with images ([0032-0033], motion picture(audio/video) played with firs language while the subtitle displayed in first, second or both language).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim12, Cortes, Thudor in view of Lee teaches all the limitations of claim4 above including a video contents playing device configured to: import video contents that include language information comprising either or both of spoken voices in at least first and second languages, and subtitles in at least the first and second languages such that the spoken voices and subtitles are played together with images (Thudor: [0020], [0033], [0056], receiving/downloading audio/video; Cortes:[0026-0027]).

The motivation for combining the prior arts discussed in claim1 above.

Claims 13, 14 are rejected for similar reason as described in claim2 above. Cortes further teaches non-transitory computer readable medium coded with instructions and executed by a processor ([0011], see also Thudor [0011],Lee [0034])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484